Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brad Meyer on 19 August 2022.

The application has been amended as follows: 
Claim 1 is amended to read as follows:
1. A blank firing device comprising: 
a main body having a first end, a second end, and a sidewall; 
a contained within the main body; 
a bearing;
a firing pin located within the main body and proximate the bearing comprising; 

a substantially cone shaped portion configured to receive a portion of the bearing; and
a stem extending downwardly from the substantially cone shaped portion;
a plunger extending through the second end of the main body; 
a first trigger mechanism wherein the bearing is moved towards the sidewall causing the firing pin 
a second trigger mechanism wherein the plunger is moved towards the first end causing the firing pin by impact;
wherein the firing pin is biased away from the primer or blank; and
wherein the firing pin overcomes the bias when the first trigger mechanism or the second trigger mechanism is activated.

Claim 3 is amended to read as follows:
3. The blank firing device of claim 2, comprising 



wherein the spring biases the firing pin away from the blank carrier cartridge; 
wherein the firing pin is held in the upper chamber; and 
wherein the firing pin overcomes the spring force and the stem extends through the channel into the lower chamber when the first trigger mechanism or the second trigger mechanism is activated.  

Claim 4 is amended to read as follows:
4. The blank firing device of claim [[3]] 1, wherein the plunger moves the bearing and the firing pin towards the blank carrier cartridge in the second trigger mechanism.


Claim 9 is amended to read as follows:
9. A method of using a diversionary device comprising the steps of: 
inserting a blank or charge into 

	propelling the main body towards a surface;
biasing a firing pin away from the blank or cartridge;
moving one of;
a first trigger mechanism comprising a bearing towards a sidewall of the main body where the bearing contacts a substantially cone shaped section of the firing pin to overcome a biasing force to displace a firing pin towards blank or charge or
a second trigger mechanism displacing the firing pin towards the blank or charge;
moving a stem of the firing pin against the biasing force that extends to a pointed end of the firing pin;

activating the blank or charge.  

Claim 10 is cancelled.

Claim 11 is amended to read as follows:
11.  The method of claim [[10]] 9, further comprising the steps of:
	displacing the bearing towards a sidewall of the main body when the main body contacts the surface;
	
	moving the stem against the biasing force when the bearing moves the cone section; and 
piercing the blank carrier cartridge with the pointed end.


Claim 14 is amended to read as follows:
14. A diversionary device trigger mechanism comprising: 
a main body having a first end and a second end and a vertical axis extending from the first end and second end;
a first trigger mechanism comprising: 


a bearing,
a firing pin comprising:
a substantially cone shaped portion configured to receive a portion of the bearing, and 
a stem extending downwardly from the substantially cone shaped portion
wherein the bearing and firing pin are located and positioned within a main body channel; 
a second trigger mechanism configured to move the firing pin along the vertical axis;
a blank or charge further located within the main body
wherein the firing pin is biased away from the blank or charge;
wherein one of the the first trigger mechanism and the second trigger mechanism overcomes the bias to force the firing pin to activate the blank or charge thereby setting off the diversionary.

Claim 20 is amended to read as follows:
20. The diversionary device trigger mechanism of claim 14,
[[a]] wherein the second trigger mechanism further comprises: 
a plunger. wherein the plunger moves along the vertical axis, forcing the bearing and the firing pin to also move along the vertical axis

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches or suggests the recited limitations of the claimed invention including, but not limited to a blank firing device having a main body with first and second ends and a sidewall, a primer or blank in the main body, a bearing, a firing pin in the main body proximate the bearing, the firing pin having a cone shaped portion configured to receive part of the bearing and a stem extending from the cone portion, a plunger extending through the second end of the main body, a first trigger mechanism where the bearing is moved toward the sidewall causing the primer to be activated when the main body contacts a surface and a second trigger mechanism where the plunger is moved toward the first end causing the firing pin to activate the primer or blank when the plunger is engaged by impact and the firing pin is biased away from the primer or blank and the biasing force is overcome by either the first or second trigger mechanism. Also, the broader limitation of the main body with ends and sidewall, first trigger mechanism comprising the bearing and firing pin structure and a second trigger mechanism in which the firing pin is moved along a vertical axis which extends between the two ends and the diversionary device is triggered by overcoming the bearing force by one of the two trigger mechanism. The main difference being the plunger structure isn’t specifically claimed in claims 9 and 14; however, the second trigger mechanism and function of the second trigger mechanism is sufficient to overcome the prior art. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641